Case 2:20-cv-00593-JLB-MRM Document 42 Filed 03/04/21 Page 1 of 3 PageID 594




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

JAY HIRSHBERG,

             Plaintiff,

v.                                                 Case No: 2:20-cv-593-JLB-MRM

LYMAN PRODUCTS
CORPORATION, RICK RANZINGER
and EDWARD WYTRYCH,

             Defendants.


                                        ORDER

      Before the Court is Plaintiff’s Motion for Partial Summary Judgment &

Default Judgment on Liability (“Motion”). (Doc. 40.)

      The Motion asserts that “this Court granted a stay as to discovery only and

did not disturb its other orders or Defendants’ obligations.” (Id. at 3.) Plaintiff is

correct that Defendants filed a motion titled “Motion to Stay Discovery” (Doc. 37),

and that this Court granted that motion (Doc. 38) without further clarification.

The Defendants’ “Motion to Stay Discovery” and this Court’s granting of that

motion created an ambiguity: Although the title of the motion only references a stay

of discovery, the body of the motion requests an “order staying all proceedings in

this Action, including all parties’ discovery obligations . . . until the Court resolves”

the pending motion to remand, motion to consolidate and motion to transfer. (Doc.

37 at 1, 9.) Although this Court’s order granting the “Motion to Stay Discovery” did
Case 2:20-cv-00593-JLB-MRM Document 42 Filed 03/04/21 Page 2 of 3 PageID 595




not mention the request in that motion for a stay of all proceedings, the order

granted the Motion in full.

      While the Court acknowledges that the order granting the Motion to Stay

Discovery mentions only discovery and not any other proceedings in this matter, the

Court now clarifies that the order was intended to stay all proceedings in the matter

until resolution of the pending motions. Specifically, the Court intended to align

the procedural posture of this case with M Seven Holdings LLC v. Lyman Products

Corporation, No. 2:20-cv-433-JLB-NPM. (Doc. 38 at 2.) That this is the case is

shown in the order itself, which specifically recognized that “[i]n M Seven Holdings,

the Court has already stayed proceedings other than the pending motion to remand

until rulings are entered on that motion as well as the pending motion to

consolidate and transfer in this matter. See M Seven Holdings LLC, No. 2:20-cv-

433-JLB-NPM, at Doc. 37, entered Dec. 22, 2020.” (Doc. 38 at 2 (emphasis added).)

Thus, the Court found “that a stay in this case is appropriate in light of the stay

already entered in the related case and the overlapping motions pending in” both

cases. (Id.)

      The Court notes for future reference that both parties contributed to the

current state of confusion. Plaintiff was aware that Defendants had requested a

stay of all proceedings in their Motion to Stay Discovery. Therefore, if Plaintiff was

uncertain about the scope of the Court’s stay order, it would have been proper for

him to file a motion seeking clarification, rather than remain silent until an answer

deadline had passed and then file a motion for default judgment. For their part,




                                         -2-
Case 2:20-cv-00593-JLB-MRM Document 42 Filed 03/04/21 Page 3 of 3 PageID 596




Defendants titled their motion a “Motion to Stay Discovery” but then requested a

stay of all proceedings in the motion itself. In the future, Defendants should be

more careful to title any motions they file consistent with the relief sought in the

motion.

      The Court now clarifies that its previous order granting Defendants’ “Motion

to Stay Discovery” granted the Defendants the relief sought in the “Motion to Stay

Discovery,” which was a stay of all proceedings in this case except for the pending

motions concerning remand, consolidation, and transfer. (See Doc. 38 at 2.)

Because the Court’s order (Doc. 38) stayed all proceedings except for the specific

identified motions, Defendants did not fail to timely answer and Plaintiff may not

initiate new proceedings through the filing of a summary judgment motion until

such time as the stay is lifted.

      Accordingly, it is hereby ORDERED that Plaintiff’s Motion for Partial

Summary Judgment & Default Judgment on Liability (Doc. 40) is DENIED

WITHOUT PREJUDICE to Plaintiff’s ability to renew his motion, if applicable,

when this case is no longer stayed.

      ORDERED at Fort Myers, Florida, on March 4, 2021.




                                         -3-
